DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 25-35 in the reply filed on 9/26/22 is acknowledged.  The traversal is on the ground(s) that There is unity of invention.  This is not found persuasive because claims are unpatentable and therefore lack a common special technical feature as shown in the art rejections below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 25 recites the concentrated diary product is full-fat and/or defatted milk. This is indefinite because (1) the product cannot be at the same time full-fat and defatted; and (2) unclear how forward osmosis removes fat from raw milk.
	Claim 26 is in an improper Markush group. Also, ‘combination of one or more’ is indefinite.
	Claim 28: this claim sounds as if membrane is a consumable and consumes 1/3-3 sq.m. per liter of milk. Does the 3 sq.m. membrane becomes useless after treating a liter of milk for the ratio 3:1?  This appears indefinite.
	 Claim 30 – improper Markush group.
	Claims 32: step a): concentration ranges in conflict. Step b) ‘maintaining the initial concentration .. unchanged’ is not a process step. Does applicant mean maintaining the concentration during the process unchanged? Also does 5-20% mean the concentration can be changing within this range?
	Claim 33, step b) has same problem as above.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-35 are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN-109692571.
This reference teaches concentrating raw milk as claimed: see abstract, figure and the working examples.

    PNG
    media_image1.png
    394
    462
    media_image1.png
    Greyscale

CN uses three stages of FO membrane units, the draw solute is as claimed – chlorides of sodium, calcium, magnesium, or sugar. Concentration ranges fall within or overlap the claimed ranges. Milk is concentrated to 30-70% solids; or about 60% solids. Thus claims 25, 26 and 29 are anticipated. Membrane used is hollow [fiber], coil type [spiral wound], tube or flat – therefore claim 30 is anticipated. Milk is tested, cleaned and filtered before FO as in claim 31.
Claim 27: Ranges for milk flow rates are given, but CN does not appear to provide specific flow rates for the draw solution. Nonetheless, the draw solution being continuously diluted, it would have been obvious to one of ordinary skill to maintain sufficient flow rate for the draw solution to maintain its concentration for maintaining forward osmosis. Thus one of ordinary skill in the art would have properly designed the flows required.
Claim 28: membrane area would depend on the type of membrane used and its specific flow rates. CN is silent, but one of ordinary skill would have been able to properly design this from membrane supplier-provided data and the production demand.
Claims 32 and 33: CN teaches a continuous process in stages – see examples. Initial concentrations of the draw solutes are given, but not the final. Draw solute concentrations are also continuously maintained. Also the concentrations differ based on the osmolality of the solute used. Actual concentrations can be optimized for efficient operation without membrane fouling and one of ordinary skill would have been capable of doing that.
Claims 34 and 35: operating temperature: while CN is silent on the actual temperature, it clearly teaches low temperatures to avoid bacterial growth. Therefore, one would be able to design/optimize the operating temperature to maintain flows while keeping milk from getting spoiled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777